—Appeal by the defendant from a judgment of the Supreme Court, Kings County (Pincus, J.), rendered December 24, 1996, convicting him of murder in the second degree, upon a jury verdict, and imposing sentence. The appeal brings up for review the denial, after a hearing, of those branches of the defendant’s omnibus motion which were to suppress physical evidence, identification testimony, and his statements to law enforcement officials.
Ordered that the judgment is affirmed.
The hearing court properly determined that the police officers had reasonable suspicion to stop and detain the defendant (see, People v Ellison, 222 AD2d 693, 694; People v Jones, 214 AD2d 683; People v Scruggs, 90 AD2d 520, 521). Based on the information known to the police at the time of the stop, including the time and location of the crime, the restricted escape route, the description that the perpetrators were a duo comprised of a black man and a Hispanic man with long hair, and their appearance and physical condition, the probability that the defendant and his companion were the perpetrators was high enough to support a finding of reasonable suspicion. Accordingly, the defendant’s statements, the physical evidence, and the showup identifications were properly admitted at trial. Krausman, J. P., S. Miller, Smith and Crane, JJ., concur.